Title: John Ross to the American Commissioners, 6 February 1778
From: Ross, John
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John



Honourable Gentlemen
Nantes 6 February 1778.
I had the honour to address you on the 29 Ulto. on the business of Mr. Thomas Morris late Commercial Agent now deceast, and tho not as yet favoured with your answere, doubt not Your attention to those measures, Proper to command possession and a liberty of Inspection into those Books and papers now under Seals.
The Ship La Brune under the direction and command of Captain John Green of Philadelphia being now I truste at Noirmoutier takeing the goods on board for his intended Voyage, will barring accidents be in readiness to proceed in a few days as soon as any of them, and compleatly fitted as a ship of Force with Twenty double fortifyed Sixes on his Gun Deck, which with Stores, Six months provisions and Watter for Seventy to Eighty men, take up much stowage.
I have purchased the La Brune last Septr. on Private account alloting the present Cargo to make an outward Freight for her, but finding now that she may not probably, (with Stores provisions &ca. already on board,) carry so much goods as will entitle the Owners to a Freight adequate to the expences incurred in those outfitts as a ship of force. At the same time, from that desire which I hope ever to make my invariable rule, of gaurding against every reflection and cause of even suspition, as being too Interested in any Part of my management in the Concerns of the Public, I have come to the Resolution Honourable Gentlemen, to Propose to you, to assign and make over with your approbation, the La Brune to the American united States at first Cost, and as such to proceed intyrely on their Account and Risque, the Cargo now shipping being the property of the Public. Am pretty considerably in Advance already for the United States, and tho this adds to the Account, hope soon to receive my reimbursement by one means or other. By this proposed arrangement Gentlemen the Stipulation of Freight prove’s unnecessary, and the Public will have a good Ship, exceedingly Cheap and fitted with much greater oeconomy, then any of her Size and goodness, hitherto fitted of equal force in either Europe or America for the States.
Your Opinion therefore on this subject hope to receive in Course, to govern me in the necessary dispatches for Captain Green. Meantime shoud you approve and accept of my Proposal for the benefite of the Public, I must take the liberty to Solicite a Continental Commission favour of Capt: Green which if agreed to, I shall venture to pledge my honour he will not discredit the truste reposed in him in the Service of his Country. In which case he will also Proceed under the particulare instructions of the Honble. Commissioners, in concert with Nicholson, shoud it appear to them necessary.
I shoud wish to know, whether this fleet is destined for the Northern or Southern States, that the Small Vessels may keep by them, if approved of likewise. I have the honour to be with particulare Respect Honourable Gentlemen Your very Obedient Servant
Jno: Ross


N:B. Shoud the Public accept of the La Brune in Consequence of this, it is necessary the Commission to Capt: Green be filled up under your own directions. Accordingly beg you May be pleased to give any other Name to this Ship, you judge proper. Burthen about 450 Tons or thereabouts, Mounting Twenty Cariage Guns, and navigated by [blank in MS] Men. All my dispatches will be in readiness before I can receive Your answer, and hope the Ship [will be] at Quiberon bay with the fleet preparing to take the first fair wind. So soon therefore as your answer to this reach me, am to forward my Letters by express.
J:R

The Honble: the CommissionersTo the Honble Benjamin Frankline Siles Deane and Arthur Lee Esqrs. Commissioners of the American States at Paris

 
Notations in different hands: Jno Ross Esqr lettr: Feby: 6th 1778 / Feby 6. 1778
